 
CREDIT SUPPORT AGREEMENT
 
This CREDIT SUPPORT AGREEMENT, dated as of January 27, 2010 (the “Effective
Date”) (as amended, amended and restated, renewed, extended, supplemented or
otherwise modified from time to time in accordance with the terms hereof, this
“Agreement”), is entered into by and among Sector Performance Fund, LP, a
Delaware limited partnership (“Sector Fund”), SPF SBS LP, a Delaware limited
partnership (“Sector SBS”; and together with Sector Fund, the “Credit Support
Parties”), Unitek Holdings, Inc., a Delaware corporation (“Unitek”), and
Berliner Communications, Inc., a Delaware corporation (“Berliner”; together with
Unitek, the “Obligors”).
 
RECITALS
 
WHEREAS, Unitek and BMO Capital Markets Financing, Inc. (the “Lender”) have
entered into that certain Loan Authorization Agreement dated as of September 25,
2007 (as amended, amended and restated, or otherwise modified from time to time,
including pursuant to that certain First Amendment to Loan Authorization
Agreement and that certain Second Amendment to Loan Authorization Agreement, the
“BMO Loan Agreement”), pursuant to which the Lender agreed to extend loans and
other financial accommodations to Unitek in a principal amount of up to
$35,000,000; and
 
WHEREAS, Unitek has executed and delivered to the Lender that certain
Replacement Demand Note dated September 15, 2009 (the “BMO Note”) in a principal
amount of up to $35,000,000, and loans equal to $35,000,000 have been advanced
by the Lender to Unitek (the “BMO Loan”); and
 
WHEREAS, in connection with the BMO Loan Agreement and the BMO Note, Sector Fund
and Sector SBS executed and delivered that certain Guaranty dated September 25,
2007 (as amended, amended and restated, or otherwise modified from time to time,
the “Guaranty”), pursuant to which each of Sector Fund and Sector SBS guaranteed
the performance of Unitek’s obligations under the BMO Loan Agreement and the BMO
Note (such guarantee being referred to as the “Credit Support”); and
 
WHEREAS, Berliner, BCI East, Inc., a Delaware corporation and wholly-owned
subsidiary of Berliner (“Merger Sub”), and Unitek have entered into that certain
Agreement and Plan of Merger, dated as of the date hereof (the “Merger
Agreement”), pursuant to which, among other things, Merger Sub has merged with
and into Unitek (the “Merger”) with Unitek continuing as the surviving
corporation and as a wholly-owned subsidiary of Berliner; and
 
WHEREAS, in connection with the consummation of the transactions contemplated by
the Merger Agreement, including the Merger, and as additional consideration for
the Credit Support Parties agreeing to continue to provide the Credit Support
for the BMO Loan following the Merger, the Obligors have agreed, jointly and
severally, to pay the Credit Support Parties a Credit Support Fee (as defined
below), as more particularly set out in Section 2.01 (Credit Support Fee) below;
and
 
 

--------------------------------------------------------------------------------


 
WHEREAS, in the event the Credit Support Parties are required to fund their
obligations under the Guaranty, Unitek and Berliner have agreed that they will
enter into a loan facility with the Credit Support Parties with substantially
the same terms and conditions as set forth in the BMO Loan and with a principal
amount equal to the amount so funded by the Credit Support Parties, as more
particularly set forth in Section 2.02 (Replacement Loan Facility) below.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties to this
Agreement hereby agree as follows:
 
ARTICLE I
 
INTERPRETATION.
 
Section 1.01.  Definitions.  In this Agreement, the following terms have the
meanings given to them in this Section 1.01.
 
“Agreement” shall have the meaning set forth in the introductory paragraph.
 
“Berliner” shall have the meaning set forth in the introductory paragraph.
 
“Berliner Series B Preferred Stock” means the Series B Preferred Stock, par
value $0.00002 per share, of Berliner.
 
“BMO Loan” shall have the meaning set forth in the second recital.
 
“BMO Loan Agreement” shall have the meaning set forth in the first recital.
 
“BMO Note” shall have the meaning set forth in the second recital.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
banks in the City of New York are permitted or required to close.
 
“Charter Amendment” shall have the meaning set forth in the Merger Agreement.
 
“Closing” means the closing of the transactions contemplated by the Merger
Agreement.
 
“Constitutional Documents” means, in the case of any Person, its certificate of
incorporation, bylaws, or analogous documents.
 
“Credit Support” shall have the meaning set forth in the third recital.
 
“Credit Support Fee” shall have the meaning set forth in Section 2.01(a) (Credit
Support Fee) below.
 
“Credit Support Parties” shall have the meaning set forth in the introductory
paragraph.
 
“Credit Support Rate” means the lesser of (x) six percent (6.0%) per annum or
(y) the Maximum Lawful Rate.
 
“Effective Date” shall have the meaning set forth in the introductory paragraph.
 

 
- 2 -

--------------------------------------------------------------------------------

 

“Governmental Body” means any foreign, federal, state, municipal or other
government, or any department, commission, board, bureau, agency, public
authority or instrumentality thereof or any court or arbitrator.
 
“Guaranty” shall have the meaning set forth in the third recital.
 
“Lender” shall have the meaning set forth in the first recital.
 
“Merger Agreement” shall have the meaning set forth in the fourth recital.
 
“Merger Sub” shall have the meaning set forth in the introductory paragraph.
 
“Maximum Lawful Rate” means the maximum nonusurious rate of interest permitted
by the laws of the United States or the laws of any Relevant Jurisdiction,
whichever laws allow the greater rate of interest, as such laws now exist or may
be changed or amended or come into effect in the future, as more particularly
described in Section 2.01(c) (Maximum Interest) below.
 
“Obligors” shall have the meaning set forth in the introductory paragraph.
 
“Original Purchase Price” means $50.00 per share (as adjusted for any stock
splits, stock dividends, combinations and the like).
 
“Person” means any individual, firm, corporation, limited liability company,
business enterprise, trust, association, joint venture, partnership,
Governmental Body or other entity, whether acting in an individual, fiduciary or
other capacity.
 
“Relevant Jurisdiction” means, in relation to any Person, its jurisdiction of
incorporation or organization or any jurisdiction where it conducts its
business.
 
“Sector Additional Rate” means the lesser of (x) eight percent (8.0%) per annum
or (y) the Maximum Lawful Rate.
 
“Sector Fund” shall have the meaning set forth in the introductory paragraph.
 
“Sector Loan” shall have the meaning set forth in Section 2.02(a) (Replacement
Loan Facility) below.
 
“Sector Loan Facility” shall have the meaning set forth in Section
2.02(a) (Replacement Loan Facility) below.
 
“Sector Loan Permitted Repayment Period” shall have the meaning set forth
in Section 2.02(b) (Repayment) below.
 
“Sector SBS” shall have the meaning set forth in the introductory paragraph.
 
“Special Committee” shall have the meaning set forth in the Merger Agreement.
 
“Unitek Credit Agreements” shall have the meaning set forth in the Merger
Agreement.
 
Section 1.02.  Interpretation.
 

 
- 3 -

--------------------------------------------------------------------------------

 

(a)           a Section, Clause, or Subclause is a reference to a section,
clause or subclause of this Agreement;
 
(b)           a time of day is a reference to New York time;
 
(c)           the headings in this Agreement do not affect its interpretation;
 
(d)           the definitions of terms in this Agreement shall apply equally to
the singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall”;
 
(e)           any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated,
supplemented, modified, renewed or extended;
 
(f)           any reference herein to any Person shall be construed to include
such Person’s successors and permitted assigns; and
 
(g)           the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof.
 
ARTICLE II
 
THE CREDIT SUPPORT.
 
Section 2.01.  Credit Support Fee.
 
(a)           Calculation of Credit Support Fee.  As consideration for
continuing to provide the Credit Support for the BMO Loan following the Merger
and solely to the extent that the Guaranty remains in effect, Unitek and
Berliner agree, jointly and severally, to pay or cause to be paid to the Credit
Support Parties (or their designees) a credit support fee (the “Credit Support
Fee”) equal to the Credit Support Rate on the aggregate of:
 
(i)           the outstanding principal amount from time to time of the BMO
Loan; plus
 
(ii)           the amount of interest payable from time to time on the BMO Loan.
 
(b)           Payment of Credit Support Fee.   The Credit Support Fee shall be
payable in cash or, at the option of the Obligors (and until such time as the
Special Committee ceases to exist in accordance with the terms of the Charter
Amendment, with the prior approval of the Special Committee), in shares of
Berliner Series B Preferred Stock calculated on the basis of the Original
Purchase Price; provided, that if any of the Unitek Credit Agreements do not
permit the borrowers thereunder to make dividends to the Obligors to pay such
Credit Support Fee in cash, then the Credit Support Fee shall be paid in shares
of Berliner Series B Preferred Stock.  The Credit Support Fee shall be payable
quarterly in arrears; provided that to the extent the Credit Support Fee is paid
by the issuance of shares of Berliner Series B Preferred Stock, such shares
shall be issued quarterly; provided, further, that if the prior approval of the
Special Committee is required to determine whether the Credit Support Fee is to
be paid in cash or in shares of Berliner Series B Preferred Stock and the
Special Committee has not made a determination as to such payment before it is
due, the Credit Support Fee shall be paid in shares of Berliner Series B
Preferred Stock.
 
- 4 -

--------------------------------------------------------------------------------


 
(c)           Maximum Interest.   Notwithstanding any provision to the contrary
herein contained, the Credit Support Parties shall not collect a rate of
interest (including the Credit Support Fee) on any obligation or liability due
and owing by any Obligor to the Credit Support Parties in excess of the maximum
contract rate of interest permitted by applicable law (the “Maximum Lawful
Rate”).  The Credit Support Parties and the Obligors have agreed that the
interest laws of the State of New York shall govern the relationship among them,
but in the event of a final adjudication to the contrary, nunc pro tunc, the
Obligors shall be obligated to pay to the Credit Support Parties only such
interest as then shall be permitted by the laws of the state found to govern the
contract relationship among the Credit Support Parties and the Obligors.  It is
the intent of the Credit Support Parties and the Obligors in the execution of
this Agreement to contract in strict compliance with applicable usury laws.  In
furtherance thereof, the Obligors and the Credit Support Parties stipulate and
agree that none of the terms and provisions contained in or pertaining to this
Agreement shall ever constitute or be construed to create (a) a contract to pay,
for the use, forbearance or detention of money, interest at a rate or in an
amount in excess of the maximum rate of interest permitted by applicable law or
(b) a charging of interest at a rate or in an amount in excess of the maximum
rate of interest permitted by applicable law.  Neither the Obligors nor the
Credit Support Parties, nor any other obligor under this Agreement or any other
agreements among the parties hereto or any of them shall ever be required to pay
interest with respect to this Agreement at a rate in excess of the Maximum
Lawful Rate, and the provisions of this paragraph shall control over all other
provisions of this Agreement or any other agreements among the parties hereto or
any of them which may be in apparent conflict herewith.  The Credit Support
Parties expressly disavow any intention to charge or collect excessive unearned
interest or finance charges in the event the maturity of this Agreement or any
of the other obligations are accelerated.  If the maturity of this Agreement or
any of the other obligations shall be accelerated for any reason or if the
principal amount owing hereunder or any of the other obligations is paid prior
to the end of the term of such obligations and as a result thereof the interest
received for the actual period of existence of such obligations exceeds the
applicable Maximum Lawful Rate, the Credit Support Parties shall, at their
option, either refund the amount of such excess or credit the amount of such
excess against the principal balance of the obligations outstanding and thereby
shall render inapplicable any and all penalties of any kind provided by
applicable law as a result of such excess interest.  If due to any circumstance
whatsoever, fulfillment of any of the provisions of this Agreement at the time
performance of such provision shall be due shall exceed the Maximum Lawful Rate,
then, automatically, the obligation to be fulfilled shall be modified, reduced
or eliminated to the extent necessary to limit such interest to the Maximum
Lawful Rate, and if from any such circumstance the Credit Support Parties should
ever receive anything of value deemed interest by applicable law which would
exceed the Maximum Lawful Rate, such excessive interest shall be applied to the
reduction of the principal amount then outstanding of the obligations and not to
the payment of interest, or if such excessive interest exceeds the unpaid
principal balance then outstanding hereunder, such excess shall be refunded to
the Obligors or the agreement creating such excess interest shall be cancelled,
in which event any and all penalties of any kind under applicable law as a
result of such excess interest shall be inapplicable.  By execution of this
Agreement, the Obligors and the Credit Support Parties each acknowledge that
they believe this Agreement to be non-usurious and agree that if, at any time,
the Obligors should have reason to believe that this Agreement is in fact
usurious, the Obligors shall give the Credit Support Parties notice of such
condition and the Obligors agree that the Credit Support Parties shall have
ninety (90) days after such notice in which to make appropriate refund or other
adjustment in order to correct such condition if in fact such exists.  All
amounts paid or agreed to be paid in connection with the obligations which would
under any law in effect and applicable to the Obligors be deemed “interest”
shall, to the extent permitted by such applicable law, be amortized, prorated,
allocated and spread throughout the full term of the obligations and this
Agreement.  Any and all notices, pleadings or other communications (whether oral
or written) from the Credit Support Parties and/or any agent, attorney or
affiliate of the Credit Support Parties to the Obligors or any agent, attorney
or affiliate of the Obligors shall be conclusively deemed, without the necessity
of referencing this Agreement and/or this section, to incorporate, for all
purposes, the terms and provisions of this Section .  The term “applicable law”
as used in this Section shall mean the laws of the United States or any Relevant
Jurisdiction, whichever laws allow the greater rate of interest, as such laws
now exist or may be changed or amended or come into effect in the future.
 
- 5 -

--------------------------------------------------------------------------------


 
Section 2.02.  Replacement Loan Facility.
 
(a)           Sector Loan Facility.  If the Credit Support Parties (or either of
them) are required to perform their obligations under the Guaranty for the BMO
Loan, the Obligors agree that they will enter into a loan facility with the
Credit Support Parties on substantially the same terms and subject to
substantially the same conditions as set forth in the BMO Loan, except that,
subject to Section 2.01(c) above, the interest rate shall be the sum of (x) the
interest rate provided for under the BMO Loan plus (y) the Sector Additional
Rate, and in a principal amount equal to the amount of the Guaranty so funded by
such Credit Support Parties (the “Sector Loan Facility”; any loans made
thereunder being referred to as the “Sector Loans”) and use the proceeds of such
loans to fully repay the BMO Loan; provided that the portion of the accrued
interest constituting the Sector Additional Rate may, at the option of Berliner
(and until such time as the Special Committee ceases to exist in accordance with
the terms of the Charter Amendment, with the prior approval of the Special
Committee), be paid in shares of Berliner Series B Preferred Stock, calculated
on the basis of the Original Purchase Price; provided, further, that if any of
the Unitek Credit Agreements do not permit the borrowers thereunder to make
dividends to the Obligors to pay the portion of the accrued interest
constituting the Sector Additional Rate in cash, then the portion of the accrued
interest constituting the Sector Additional Rate shall be paid in shares of
Berliner Series B Preferred Stock.  Accrued interest shall be payable quarterly
in arrears; provided that to the extent the portion of the accrued interest
constituting the Sector Additional Rate is paid by the issuance of shares of
Berliner Series B Preferred Stock, such shares shall be issued quarterly;
provided, further, that if the prior approval of the Special Committee is
required to determine whether the portion of the accrued interest constituting
the Sector Additional Rate is to be paid in cash or in shares of Berliner Series
B Preferred Stock and the Special Committee has not made a determination as to
such payment before it is due, then the portion of the accrued interest
constituting the Sector Additional Rate shall be paid in shares of Berliner
Series B Preferred Stock.
 
(b)           Repayment.  At the time the Sector Loan Facility is established
and during the nine-month period thereafter (the “Sector Loan Permitted
Repayment Period”), Berliner shall use its commercially reasonable efforts to
repay the principal amount of, and all accrued but unpaid interest on, such
Sector Loan.  Any principal amount of, and all accrued but unpaid interest on,
such Sector Loan Facility not repaid on or before the end of the Sector Loan
Permitted Repayment Period pursuant to the preceding sentence shall
automatically convert into shares of Berliner Series B Preferred Stock, with
such conversion based on the Original Purchase Price, on the last day of the
Sector Loan Permitted Repayment Period.
 

 
- 6 -

--------------------------------------------------------------------------------

 

(c)           Reserved Shares.  Following the date that the Charter Amendment
has been filed with the Secretary of State of Delaware and becomes effective,
Berliner shall at all times hold in reserve an adequate number of shares of
Berliner Series B Preferred Stock (and common stock issuable upon conversion
thereof) necessary for Berliner or Unitek to comply with is obligations under
this Article II.
 
ARTICLE III
 
OBLIGOR REPRESENTATIONS AND WARRANTIES.
 
In order to induce the parties hereto to enter into this Agreement, and for the
Credit Support Parties to continue to provide the Credit Support, each of the
Obligors makes the following representations, warranties and agreements to the
Credit Support Parties, all of which shall survive the execution and delivery of
this Agreement.
 
Section 3.01.  Corporate Existence and Power.  It is a corporation, duly
incorporated or established and validly existing and in good standing under the
laws of its jurisdiction of incorporation and has the power to own its assets
and carry on its business as it is being and will be conducted.
 
Section 3.02.  Powers and Authority.  It has the power to enter into and
perform, and has taken all necessary action to authorize the entry into and
performance of, this Agreement and each of the transactions contemplated by this
Agreement.
 
Section 3.03.  Legal Validity.  This Agreement constitutes its valid and legally
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by equitable principles (whether or not any
action to enforce such document is brought at law or in equity).
 
Section 3.04.  Non-Conflict.  The entry into and performance by it of, and the
transactions contemplated by, this Agreement do not and will not conflict with
any law or regulation applicable to it in any material respect, conflict with
its Constitutional Documents or conflict with any document which is binding upon
it or any of its assets or constitute a default or termination event (however
described) under any such document.
 
Section 3.05.  Authorizations.  All authorizations required by it:
 
(a)           in connection with the entry into, performance, validity and
enforceability of, and the transactions contemplated by, this Agreement have
been (or will at Closing be) obtained or effected (as appropriate) and are (or
will at Closing be) in full force and effect; and
 
(b)           to carry on its business in the ordinary course and in all
material respects as it is proposed to be conducted following the Closing have
been obtained or effected (as appropriate) and are in full force and effect.
 

 
- 7 -

--------------------------------------------------------------------------------

 

ARTICLE IV
 
CREDIT PARTIES REPRESENTATIONS AND WARRANTIES.
 
In order to induce the parties hereto to enter into this Agreement, each of the
Credit Support Parties makes the following representations, warranties and
agreements as of the date hereof (except for the representations and warranties
set forth in Section 4.04, which shall be as of the date hereof and as of the
date of any issuance of Berliner Series B Preferred Stock to the Credit Support
Parties) to the Obligors, all of which shall survive the execution and delivery
of this Agreement.
 
Section 4.01.  Existence and Power.  It is a limited partnership, duly
established and validly existing under the laws of its jurisdiction of formation
and has the power to own its assets and carry on its business as it is being and
will be conducted.
 
Section 4.02.  Powers and Authority.  It has the power to enter into and
perform, and has taken all necessary action to authorize the entry into and
performance of, this Agreement and each of the transactions contemplated by this
Agreement.
 
Section 4.03.  Legal Validity.  This Agreement constitutes its valid and legally
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by equitable principles (whether or not any
action to enforce such document is brought at law or in equity).
 
Section 4.04.  Accredited Investor.
 
(a)           It is an “accredited investor” within the meaning of Rule 501(a)
under Regulation D of the Securities Act of 1933, as amended, and has such
knowledge and experience in financial and business matters so as to be capable
of evaluating the merits and risks of any investments in capital stock or other
securities of Berliner, and is capable of bearing the economic risks of such
investments and is able to bear the complete loss of any such investment;
 
(b)           It is acquiring capital stock or other securities of Berliner for
its own account with the present intention of holding such securities for
purposes of investment, and that it has no intention of selling such securities
in a public distribution in violation of the federal securities laws or any
applicable state securities laws;
 
(c)           It has had an opportunity to consult with independent legal
counsel regarding its rights and obligations under this Agreement, and it fully
understands the terms and conditions contained herein;
 
(d)           It is not relying on Berliner or any of its employees or agents
with respect to the legal, tax, economic and related considerations of an
investment in the shares of capital stock or other securities of Berliner, and
it has relied on the advice of, or has consulted with, only its own advisers
with respect to such matters;
 
(e)           It understands that in the future the capital stock or other
securities of Berliner may significantly increase or decrease in value, and
Berliner has not made any representation to the undersigned about the potential
future value of the shares of its stock; and
 

 
- 8 -

--------------------------------------------------------------------------------

 

(f)           It is able to bear the economic risks of an investment in the
shares of capital stock or other securities of Berliner and could afford a
complete loss of such investment.
 
ARTICLE V
 
GENERAL PROVISIONS.
 
Section 5.01.  Covenant of the Credit Support Parties.
 
(a)           From and after the Closing and for so long as the BMO Loan is
outstanding, neither Credit Support Party will cause or permit its Guaranty of
the BMO Loan to be withdrawn, cancelled, terminated or modified in any manner
that would have the effect of reducing the amount of the obligations guaranteed
by the Guaranty (other than as a result of any repayment of the BMO Loan in
accordance with its terms).
 
(b)           The Credit Support Parties shall promptly notify the Obligors of
any notice received by the Credit Support Parties of Lender’s intention to
modify or terminate the BMO Loan, and Berliner shall reasonably promptly notify
the Special Committee following receipt of such notification.
 
Section 5.02.  Indemnification; Subrogation. If either Credit Support Party is
made a party to any litigation concerning this Agreement or any interest herein,
then the Obligors shall, jointly and severally, indemnify, defend and hold the
Credit Support Parties harmless from all liability by reason of said litigation
including reasonable attorneys’ fees and expenses incurred by the Credit Support
Parties as a result of any such litigation, whether or not any such litigation
is prosecuted to judgment.  The Credit Support Parties may employ an attorney or
attorneys to protect their rights hereunder, and in the event of such employment
following any breach by either Obligor, the Obligors shall pay the reasonable
attorneys’ fees and expenses incurred by the Credit Support Parties, whether or
not an action is actually commenced against the Obligors by reason of a breach.
 
Section 5.03.  Attorney’s Fees and Other Expenses.  The Obligors agree, jointly
and severally, to pay to the Credit Support Parties on demand all attorneys’
fees and expenses or other cost or expenses incurred by the Credit Support
Parties in connection with the enforcement or collection against the Obligors of
any provision of this Agreement, whether or not suit is instituted, including,
but not limited to, such costs or expenses arising from the enforcement or
collection against the Obligors of any provision of this Agreement in any
bankruptcy or reorganization proceeding.
 
Section 5.04.  Waiver of Offset; Bankruptcy Proceedings.  All sums payable
pursuant to this Agreement shall be paid without notice, demand, counterclaim,
setoff, deduction or defense and without abatement, suspension, deferment,
diminution or reduction, and the obligations and liabilities under this
Agreement shall in no way be released, discharged or otherwise affected (except
as expressly provided therein) by reason of any bankruptcy, insolvency,
reorganization, composition, adjustment, dissolution, liquidation or other like
proceeding relating to the Credit Support Parties, or any action taken with
respect to the obligations hereunder by any trustee or receiver of the Credit
Support Parties, or by any court, in any such proceeding, any claim which the
Obligors have or might have against the Credit Support Parties or any default or
failure on the part of the Credit Support Parties to perform or comply with any
of the terms hereof or of any other agreement with the Obligors.
 

 
- 9 -

--------------------------------------------------------------------------------

 

Section 5.05.  Conflicts and Construction.  The parties acknowledge and agree
that (a) each party and its counsel have reviewed and revised this Agreement and
negotiated the terms and provisions thereof, and this Agreement shall be
construed without the aid of any canon or rule of law requiring interpretation
against the party drafting or causing the drafting of an agreement or portions
of an agreement in question, (b) neither Obligor has received from the Credit
Support Parties, and the Credit Support Parties have not received from the
Obligors, any accounting, tax, legal, financial or other advice, and (c) each
party has relied solely upon the advice of its own accounting, tax, legal,
financial and other advisors.   The benefits, rights and remedies of the Credit
Support Parties are cumulative.
 
ARTICLE VI
 
MISCELLANEOUS.
 
Section 6.01.  Notices.  All notices and communications under this Agreement
shall be in writing and shall be (i) delivered in person, (ii) sent by telecopy
or telegraph, or (iii) mailed, postage prepaid, either by registered or
certified mail, return receipt requested, or (iv) delivered by nationally
recognized overnight express carrier, addressed in each case as follows:
 
 
To Berliner:
Berliner Communications, Inc.

 
18-01 Pollitt Drive

 
Fair Lawn, New Jersey  07410

 
Attention:  General Counsel

 
Telecopy Number:  (201) 794-8974

 
 
To Unitek:
Unitek Holdings, Inc.

 
c/o Unitek USA, LLC

 
1777 Sentry Parkway West

 
Gwynedd Hall, Suite 302

 
Blue Bell, Pennsylvania  19422

 
Attention:  Peter Giacalone

 
Telecopy Number:  (267) 464-1733

 
To the Credit Support Parties:
Sector Performance Fund, LP

 
c/o HM Capital Partners LLC

 
200 Crescent Court, Suite 1600

 
Dallas, Texas  75201

 
Attention: Peter S. Brodsky

 
Telecopy Number:  (214) 720-7888

 
or to such other address or telecopy number, as to any of the parties hereto, as
such party shall designate in a written notice to the other parties hereto.  All
notices sent pursuant to the terms of this Section 6.01 shall be deemed received
(i) if sent by telecopy or telegraph, on the day sent if a Business Day, or if
such day is not a Business Day, then on the next Business Day, (ii) if sent by
overnight, express carrier, on the next Business Day immediately following the
day sent, or (iii) if sent by registered or certified mail, on the third
Business Day following the day sent.
 
Section 6.02.  Survival of Indemnity.  The obligations of the Obligors to
indemnify the Credit Support Parties with respect to the expenses, damages,
losses, costs and liabilities described in Section 5.02 (Indemnification;
Subrogation) and Section 5.03 (Attorney’s Fees and Other Expenses) shall survive
the repayment of all amounts due under this Agreement and the release and/or
cancellation of this Agreement.
 
- 10 -

--------------------------------------------------------------------------------


 
Section 6.03. Further Assurances.  From time to time, the Obligors shall execute
and deliver to the Credit Support Parties such additional documents as the
Credit Support Parties may require to carry out the purposes of this Agreement
and to protect the Credit Support Parties’ rights hereunder.
 
Section 6.04.  Severability.  In the event that any provision of this Agreement
is deemed to be invalid by reason of the operation of any law, this Agreement
shall be construed as not containing such provision and the invalidity of such
provision shall not affect the validity of any other provisions hereof, and any
and all other provisions hereof which otherwise are lawful and valid shall
remain in full force and effect.
 
Section 6.05.  Waiver.  No delay on the part of any party hereto in exercising
any right, power or privilege hereunder shall operate as a waiver thereof, and
no single or partial exercise of any right, power or privilege hereunder shall
preclude other or further exercise thereof, or be deemed to establish a custom
or course of dealing or performance among the parties hereto, or preclude the
exercise of any other right, power or privilege.  Any failure by any party
hereto to insist upon strict compliance with any of the terms or conditions of
this Agreement shall not be deemed a waiver of the same or any other term or
condition of this Agreement, and any party hereto may at any time thereafter
insist upon compliance with any and all such terms and conditions.  No delay or
omission in the exercise of any right or remedy of any party hereto as a result
of a default by any other party hereto under this Agreement shall be deemed a
waiver of any such right or remedy as a result of the same default or subsequent
defaults, nor shall any single or partial exercise thereof preclude any other
further exercise thereof or the exercise of any other right or be deemed to
establish a custom or course of dealing or performance among the parties hereto,
or preclude the exercise of any other right, power or privilege.  Any waiver of
rights and remedies of any party hereto or duties and obligations of any other
party hereto under this Agreement shall be effective only if made in writing and
duly executed and delivered by the party waiving such right or remedy (and until
such time as the Special Committee ceases to exist in accordance with the terms
of the Charter Amendment, with the prior approval of the Special Committee), if
the waiving party is either Obligor shall only be effective if the Special
Committee has provided its prior approval).  No notice or demand given in any
case shall constitute a waiver of the right to take other action in the same,
similar or other instances without such notice or demand.
 
Section 6.06.  Entire Agreement; Modification.  This Agreement constitutes the
entire agreement of the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements with respect to such subject matter, written
or oral.  No modification, amendment or waiver of any provision of this
Agreement, or consent to any departure by any party hereto therefrom, shall be
effective unless the same shall be in writing (and until such time as the
Special Committee ceases to exist in accordance with the terms of the Charter
Amendment, if the waiving party is either Obligor shall only be effective if the
Special Committee has provided its prior approval), and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given.  No notice to or demand on the Obligors in any case shall entitle
the Obligors to any other or further notice or demand in the same, similar or
other circumstances.
 

 
- 11 -

--------------------------------------------------------------------------------

 

Section 6.07.  Counterparts.  This Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Agreement or any document or instrument delivered in connection herewith by
facsimile transmission or electronic transmission (in pdf format) shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other document or instrument, as applicable.
 
Section 6.08.  Assignments.  No Obligor may assign or transfer any of its rights
or obligations under this Agreement without the prior written consent of the
Credit Support Parties.  No Credit Support Party may assign or transfer any of
its obligations under this Agreement without the prior written consent of the
Obligors.  This Agreement shall be binding upon and inure to the benefit of and
be enforceable by the respective successors and assigns of the parties hereto.
 
Section 6.09.  Remedies Cumulative.  All rights and remedies of the Credit
Support Parties pursuant to this Agreement or otherwise shall be cumulative and
non-exclusive, and may be exercised singularly or concurrently.  The Credit
Support Parties shall not be required to prosecute collection, enforcement or
other remedies against any Obligor before proceeding against the other
Obligor.  One or more successive actions may be brought against any or all of
the Obligors, either in the same action or in separate actions, as often as the
Credit Support Parties deem advisable, until all of the obligations are
performed in full.
 
Section 6.10.  Survival of Representations and Warranties.  The representations
and warranties contained in this Agreement shall survive termination,
cancellation, expiration and completion of this Agreement and shall survive any
transfer or assignment hereof.
 
Section 6.11.  SUBMISSION TO JURISDICTION; WAIVERS.
 
(a)           ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF
OR RELATING HERETO MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK.  BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH PARTY, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY:
 
(i)           ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE
JURISDICTION AND VENUE OF SUCH COURTS;
 
(ii)           WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;
 
(iii)           AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY
SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 6.01;
 
(iv)           AGREES THAT SERVICE AS PROVIDED IN CLAUSE (iii) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER SUCH PARTY IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT; AND
 

 
- 12 -

--------------------------------------------------------------------------------

 

(v)           AGREES THAT EACH PARTY HERETO RETAINS THE RIGHT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY PARTY
IN THE COURTS OF ANY OTHER JURISDICTION.
 
(b)           EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
HEREUNDER OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
AGREEMENT OR THE INTENTS AND PURPOSES HEREOF.  THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT AND THAT RELATE TO THE SUBJECT MATTER HEREOF, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP THAT EACH PARTY HERETO HAS
ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
PARTY HERETO WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE
DEALINGS.  EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  THIS WAIVER IS IRREVOCABLE; MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 6.11(B) AND EXECUTED BY EACH OF THE PARTIES HERETO),
AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS HERETO.  IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
 
Section 6.12.  APPLICABLE LAW.  THIS AGREEMENT, AND ANY CLAIM OR CONTROVERSY
RELATING TO THE SUBJECT MATTER HEREOF WHETHER SOUNDING IN CONTRACT LAW OR TORT
LAW, SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES THEREOF THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.
 
Section 6.13.  Third Party Beneficiaries.  The Special Committee is hereby
expressly made a third party beneficiary of Section 2.01(b), Section 2.02(a),
Section 6.05 and Section 6.06 above and shall be entitled to enforce the right
to approve the actions requiring the consent of the Special Committee as set
forth therein.  In addition, the Special Committee is hereby expressly made a
third party beneficiary of Section 5.01 above and shall be entitled to enforce
the rights of the Obligors with respect to the covenants of the Credit Support
Parties set forth therein.
 
[The Remainder of this Page is Intentionally Blank]
 


 

 
- 13 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.
 
 
SIGNATORIES
 
THE CREDIT SUPPORT PARTIES
     
Signed by
)
for and on behalf of
)
SECTOR PERFORMANCE FUND, LP
)
   
By: Sector Performance GP, LP, its general partner
         
By: Sector Performance LLC, its general partner
                 
By:  /s/ David W. Knickel          
 
Name:  David W. Knickel
 
Title: Vice President and Chief Financial Officer
     
Signed by
)
for and on behalf of
)
SPF SBS LP
)
   
By: Sector Performance LLC, its general partner
                 
By:  /s/ David W. Knickel           
 
Name:  David W. Knickel
 
Title: Vice President and Chief Financial Officer
         

[Signature Page to Credit Support Agreement]
 

--------------------------------------------------------------------------------



THE OBLIGORS
     
Signed by
)
for and on behalf of
)
UNITEK HOLDINGS, INC.
)
           
By:  /s/ David W. Knickel          
 
Name: David W. Knickel
 
Title: Vice President and Secretary
         
Signed by
)
for and on behalf of
)
BERLINER COMMUNICATIONS, INC.
)
           
By:  /s/ David W. Knickel          
 
Name: Rich Berliner
 
Title: President
     

 
 
 
[Signature Page to Credit Support Agreement]

--------------------------------------------------------------------------------



